Citation Nr: 0722129	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  00-14 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant's countable annual income is excessive 
for the receipt of death pension benefits based on her 
application received in September 1999.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The veteran died in August 1991.  The appellant is the 
surviving spouse.  


FINDING OF FACT

The appellant's countable annual income exceeds the annual 
income limit of $7796.00 for a surviving spouse with one 
dependent, effective December 1998, and the limit of 
$8,686.00, effective December 2003, set by law for payment of 
VA death pension benefits.  


CONCLUSION OF LAW

The appellant's countable annual income is excessive for the 
receipt of death pension benefits based on her application 
received in September 1999.  38 U.S.C.A. § 1541 (West 2002); 
38 C.F.R. §§ 3.21, 3.23, 3.272 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Improved death pension is a benefit payable by the VA to a 
veteran's surviving spouse or child because of the veteran's 
nonservice-connected death if, among other things, the 
veteran had qualifying service and the surviving spouse or 
child meets the income and net worth requirements.  38 
U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2006).

The rates of compensation, dependency and indemnity 
compensation for surviving spouses and children and death 
pension are published in tabular form in appendix B of the 
Veterans Benefits Administration Manual M21-1 and are to be 
given the same force and effect as if published in the 
regulations.  38 C.F.R. § 3.21.

Under the law, the maximum annual rate of rate of improved 
death pension payable varies according to the number of 
dependents.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. 
§§ 3.3(b)(4), 3.23.  The term surviving spouse's annual 
income includes the income of the surviving spouse and the 
annual income of each child of the veteran in the custody of 
the surviving spouse to the extent that such child's income 
is reasonably available to or for the surviving spouse, 
unless in the judgment of the VA to do so would work a 
hardship on the surviving spouse.  38 C.F.R. § 3.23(d)(5).  
When hardship is established under the provisions of Sec. 
3.23(d)(6), there shall be excluded from the available income 
of any child or children an amount equal to the amount by 
which annual expenses necessary for reasonable family 
maintenance exceed the sum of countable annual income plus VA 
pension entitlement computed without consideration of this 
exclusion.  The amount of this exclusion shall not exceed the 
available income of any child or children, and annual 
expenses necessary for reasonable family maintenance shall 
not include any expenses which were considered in determining 
the available income of the child or children or the 
countable annual income of the veteran or surviving spouse.  
38 C.F.R. § 3.272(m) (2006); see 38 U.S.C.A. § 1521(h) (West 
2002).

The maximum annual rate of improved death pension for a 
surviving spouse with one dependent was $7,706.00 from 
December 1, 1998.  See VA Adjudication Procedures Manual M21-
1, Part I, Appendix B.

The appellant submitted an application for improved death 
pension benefits in September 1999.  It shows that the 
veteran's child was receiving Social Security Administration 
(SSA) benefits of $504.00 per month.  She also indicated that 
she received SSA benefits of $504.00 per month.  

At the time of her claim, the appellant included a VA Form 
21-0571, Application for Exclusion of Children's Income, and 
at that time she indicated that the child's income was 
reasonably available to her.  She listed the average monthly 
expenses for her household which totaled $13,608 per year.  
The RO determined that the appellant's annual income was 
$12,096.00 (the sum of $504.00 and $504.00).  The difference 
between her income and her expenses was $1,512.00 and this 
was determined to be her hardship exclusion.  Thus her 
countable income was determined to be $10,584.00 (the 
difference between $12,096.00 and $1,512.00).  Since the 
maximum allowable income for a widow with one dependent child 
in 1999 is $7,706.00, the appellant's income even when 
considering the hardship exclusion exceeded the amount 
allowable under VA law.  

In September 1999, the RO informed the appellant that her 
claim for nonservice-connected pension was denied because her 
income exceeded the pension income limit established by VA, 
and in November 1999, the RO explained how the hardship 
exclusion was determined.  The appellant disagreed that same 
month and a statement of the case was sent to her in November 
1999.  Within a year of the notice letter denying the 
appellant's claim, in June 2000, the appellant sent in her 
substantive appeal.  No further action was taken on the 
appellant's claim until 2004. 

In May 2004 the appellant submitted a VA Form 21-8416 
Application for Exclusion of Children's Income.  She 
indicated that the income of her son was reasonably available 
to her, and also reported that her son had medical costs and 
home schooling costs for which his income was spent.  She 
submitted additional evidence of income and expenses at that 
time.  The RO determined that the appellant's income exceeded 
the limits for benefits.  In that regard, the evidence showed 
that the appellant's income from SSA was $6,804.00 and that 
the income for her son was also $6,804.00, resulting in 
13,608.00 per year.  Her income for VA purposes was 
determined to be $9,708.00 based on income and allowable 
expenses.  Her hardship exclusion was noted to be $17,508.00.  
By subtracting $13,608.00 from that amount, the result is $ 
3900.00.  The RO subtracted that amount from $13,608.00 and 
the amount of current income was $9,708.00.  This exceeds the 
maximum annual pension limit for 2004, which is $8,686.00.  
See VA Adjudication Procedures Manual M21-1, Part I, Appendix 
B.

While in May 2004 the appellant indicated an expense of 
$720.00 paid in 2004 for over the counter medication, the 
appellant has not indicated the dates these were purchased, 
she did not fully describe the medication purchased or the 
amount of money used for the specific expenses.  However, 
even if this expense were considered, 5% of $8,686, or 
434.00, subtracted from $720.00 would equal $286.00, yielding 
an income of 9,708.00, minus 286.00, or $9,422.00, and this 
still exceeds the limit allowable for 2004.   Based on the 
information summarized above, it cannot be disputed that the 
appellant's income is in excess of the maximum income a 
beneficiary with one child may have while still being 
eligible to receive improved death pension benefits.  The 
appellant has not provided specific information concerning 
unreimbursed medical expenses or other expenses.  The Social 
Security income of the appellant and her child alone exceed 
the maximum income.  Accordingly, the appellant's income is 
excessive for the receipt of improved death pension benefits 
based on her September 1999 claim including consideration of 
the evidence provided in 2004.  

While the Board can certainly empathize with any financial 
and health difficulty the surviving spouse and her son may 
experience, because the appellant's income exceeded the 
statutory limit, she is not entitled to VA death pension 
benefits.  She has argued that the total amount of her son's 
income should be excluded. However, the obligation of the 
Board is to determine the claim of this appellant with the 
facts of this case under the regulations and laws that govern 
entitlement for applicable VA benefits.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Even so, the Board notes 
that the appellant was fully informed by the RO on the method 
used to compute her income and what was needed to adjust her 
income computation including verification of expenses.  Thus, 
the Board concludes that no further action is necessary under 
the duties to notify and assist, since all evidence needed to 
adjudicate the claim is of record.


ORDER

As the appellant's countable annual income is excessive for 
the receipt of improved death pension benefits, the appeal is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


